[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                                                        U.S. COURT OF APPEALS
                       ________________________           ELEVENTH CIRCUIT
                                                              APRIL 29, 2005
                                                           THOMAS K. KAHN
                             No. 04-11996
                                                                 CLERK
                         Non-Argument Calendar
                       ________________________

                 D. C. Docket No. 02-01080-CV-T-24-MSS


GEORGE M. MILLER,
                                                Plaintiff-Appellant,

                                  versus

EVERETT RICE, Sheriff of Pinellas County,
in his official capacity,
CHARLES STREET, Deputy and Individually,
                                                Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (April 29, 2005)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
       George Miller, a state prisoner, sued Deputy Charles Street of the Pinellas

County Sheriff’s Office under 42 U.S.C. § 1983, claiming that Deputy Street used

excessive force during a foot chase. After a four-day jury trial, the district court

granted Deputy Street’s motion for judgment as a matter of law based on qualified

immunity.1 The district court also denied plaintiff Miller’s motion for new trial.

Miller, proceeding pro se, appeals both rulings.

       We first note that Miller has failed to provide this Court with a complete

trial transcript. Accordingly, we cannot review in a meaningful way whether any

evidentiary errors were committed by the district court during the trial of this case,

and “we must affirm the district court when an appellant fails to provide all the

evidence that the trial court had before it when making various contested

evidentiary rulings.” Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002);



       1
         Although the district court granted Deputy Street’s motion for judgment as a matter of
law, the district court, in an abundance of caution, also submitted certain issues to the jury. The
jury answered these two jury interrogatories as follows:
        Do you find from a preponderance of the evidence: 1. That Deputy Street
        intentionally committed acts that violated George Miller’s federal constitutional right
        not to be subjected to excessive or unreasonable force during the pursuit of Mr.
        Miller before he reached the vehicle operated by Russell Elwell?
The jury answered no.

       Do you find from a preponderance of the evidence: 1. George Miller attempted to
       forcibly enter and take an occupied vehicle before Deputy Street discharged his
       firearm?
The jury answered yes.

                                                 2
accord Borden, Inc. v. Florida East Coast Ry. Co., 772 F.2d 750, 758 (11th Cir.

1985).

      Alternatively, we affirm because based on the parts of the record that Miller

did provide, Miller’s arguments on appeal lack merit.

      AFFIRMED.




                                        3